DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are allowed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/428,733, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 61/428,733 does not describe a simulation framework used to determine a residual between a measured signal value and a predicted signal value.
The claimed subject matter is given the benefit of Provisional Application No. 61/525,073, filed on 18 August 2011.
Specification
The objection to the specification in the Office action mailed 16 February 2022 is withdrawn in view of the amendment to the specification and remarks received 13 May 2022.
Claim Interpretation
Claims 1, 2, 19, and 20 have been interpreted as reciting analysis of data that is a product by process of use of a sequencing apparatus without requiring a step of performing a sequencing step on a sequencing apparatus.
Flusberg et al. (United States Patent Application Publication No. US 2011/0183320, cited in the Information Disclosure Statement received 26 May 2020) is relevant prior art. Flusberg et al. shows at paragraph 198 predicting signals but does not describe the claimed limitation of a simulation framework used to determine a residual between a measured signal value and a predicted signal value.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-20 under 35 U.S.C. 101 in the Office action mailed 16 February 2022 is withdrawn in view of the amendment to independent claims 1 and 15 requiring analysis of at least 100,000 defined spaces because the claimed subject matter is too complex to be practical to be performed in the human mind, and consequently does not recite the abstract idea grouping of a judicial exception, as discussed in the applicants remarks received 13 May 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/           Primary Examiner, Art Unit 1631